DETAILED ACTION
The applicant’s submission filed on April 21, 2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. (US20120227250, hereinafter Yamano) in view of Kim et al. (US20180137979, hereinafter Kim).

Referring to claim 1, Yamano discloses a laminated electronic component (figures 12 of Yamano in view of figure 3-4) comprising: 
an element body (1’) formed by laminating a plurality of element- body layers (20-25) in a first direction (N-S or thickness direction (see figure 3 for direction)); and 
a pair of conductors (4’-5’) is provided on the element body (1) in such a way as to be separated from each other in a second direction (A-A direction or length direction) orthogonal to the first direction (N-S or thickness direction); 
wherein each of the pair of conductors (4’-5’) includes a first conductor portion extending in the second direction (4’ and 5’), 
(conductor portions of 4’-5’ in length direction) includes a first lamination arrangement having  plurality of first conductor layers that are laminated in the first direction (stacked conductor layers of 5’  and stacked conductor layers of 4’ in N-S or thickness direction ), 
the plurality of first conductor layers includes a first layer (top 50’ for 5 and top 40’ for 4) that is an outermost layer of the first lamination arrangement disposed at one end  of the first lamination arrangement in the in the first direction (in N-S or thickness direction) and a second layer (bottom 50’ for 5 and bottom 40’ for 4) that is an another outermost layer of the first lamination arrangement disposed at other end  of the first lamination arrangement  in the in the first direction (in N-S or thickness direction), and all other layers of the plurality of the first conductor layer being disposed between the first layer and the second layer in the first direction (see figure 3, layers between top 50’ and bottom 50’ for 5; and  layers between top 40’ and bottom 40’ for 4).

Yamano fails to disclose the first layer is longer than the second layer in the second direction.
Kim discloses the first layer is longer than the second layer in the second direction (see top portion of 131 and 132 in second direction (X direction)  orthogonal to stacking Y direction in figures 1-2 and 4).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated electronic component of Yamano to have the first layer is longer than the second layer as taught by Han in order to suppress and limit loss due to eddy current generation on or induced on electrodes; and 

Referring to claim 2, Yamano in view of Kim disclose the laminated electronic component according to claim 1, wherein a space between a pair of the first layers is shorter than a space between a pair of the second layers in the second direction (the space between top 50’ and top 40’ in the A-A direction or length direction is shorter than bottom 50’ and bottom 40’ by having Kim implementation in Yamano in the rejection of the claim 1).

Referring to claim 3, Yamano in view of Kim disclose the laminated electronic component according to claim 1, wherein each of the pair of conductors (4’-5’) includes a second conductor portion extending in a third direction orthogonal to the first direction and the second direction (second conductor portion of 4’-5’ of figures 12-13 (see detail view on figure 19) extending in width direction orthogonal to N-S or thickness direction and A-A or length direction), 
the second conductor portion (the second conductor portions of 4’-5’) includes a second lamination arrangement having  plurality of first conductor layers that are laminated in the first direction (stacked conductor layers of 4’-5’), 
the plurality of second conductor layers includes a third layer (top 50’ for 5’ and top 40’ for 4’ in width direction) that is an outermost layer of the first lamination (in N-S or thickness direction) and a fourth layer (bottom 50’ for 5’ and bottom 40’ for 4’ in width direction) that is an another outermost layer of the first lamination arrangement disposed at other end  of the second lamination arrangement  in the in the first direction (in N-S or thickness direction), and all other layers of the plurality of the first conductor layer being disposed between the first layer and the second layer in the first direction (see figure 3, layers between top 50’ and bottom 50’ for 5; and  layers between top 40’ and bottom 40’ for 4).
Yamano in view of Han fail to disclose the third layer is longer than the fourth layer in the third direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to shape of second conductor portion similar to the first conductor portion of Yamano in view of Han, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 4, Yamano in view of Kim disclose the laminated electronic component according to claim 3, wherein the first conductor portion and the second conductor portion are connected to each other (see in figures 12-13 of Yamano, the first conductor portions connected to the second conductor portions of electrodes 4’-5’ at corner are connected).

Referring to claim 5, Yamano in view of Kim disclose the laminated electronic component according to claim 3, wherein the plurality of first conductor layers and the plurality of the second conductor layers are connected to each other (see in figures 12-13 of Yamano, the first conductor portions connected second conductor portions of electrodes 4’-5’ at corner are connected ).

Referring to claim 6, Yamano in view of Kim disclose the laminated electronic component according to claim 3, wherein the first layer and the third layer are connected to each other, and the second layer and the fourth layer are connected to each other (L shaped conductors having top 50’ and 40’ of conductor layers of the first conductor portions of 4’-5’ are connected to corresponding top  50’ and top 40’ of conductor layers of the second conductor portions of 4’-5’ in figure 13 of  Yamano) and 
the second layer and the fourth layer are connected to each other (L shaped conductors having bottom 50’ and bottom 40’ of conductor layers of the first conductor portion and forth layers 52 (or 51) and 42 (or 41) of conductor layers of the second conductor portion are connected in figures 12-13).

wherein the plurality of first conductor layers and the plurality of the second conductor layers are connected to each other (L shaped conductors having first layers 50 and 40 of conductor layers of the first conductor portion and third  layer 50 and 40 of conductor layers of the second conductor portion are connected in figures 12-13 of Yamano).

Referring to claim 7, Yamano in view of Kim disclose the laminated electronic component according to claim 1, wherein the first conductor portion has an uneven portion (uneven portions of the first conductor portions of 4’-5’ in figure 13 of Yamano) and the element body has an uneven portion  (uneven portions of element body having 20-25 in figure 13)  engaged with the uneven portion of the first conductor portion at a cross section orthogonal to the first direction (uneven portions of the first conductor portions of 4’-5’ in figure 13 engages uneven portions of element body having 20-25 in figure 13 orthogonal to N-S or thickness direction).


Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. (US20120227250, hereinafter Yamano) in view of Sekiguchi et al. (US20170345558, hereinafter Sekiguchi) and Han et al. (KR20170032057, hereinafter Han).

Referring to claim 10, Yamano discloses a laminated electronic component (figures 12-13 of Yamano in view of figures 3-4) comprising: 
an element body (1, figures 12-13) formed by laminating a plurality of element- body layers (20-25) in a first direction (N-S or thickness direction (see figure 3 for direction)); and 
(4’-5’) is provided on the element body (1) in such a way as to be separated from each other in a second direction (A-A direction or length direction) orthogonal to the first direction (N-S or thickness direction); 
wherein each of the pair of conductors (4’-5’) includes a conductor portion extending in the third direction (conductor portions of 4’ and 5’ in width direction), 
the conductor portion (conductor portions of 4’ and 5’) includes a lamination arrangement having a plurality of first conductor layers that are laminated in the first direction (a lamination arrangement having conductor layers of 4’ and 5’), 

the plurality of  the conductor layers includes a first layer (top 50’ for 5 and top 40’ for 4) that is an outermost layer of the lamination arrangement disposed at one end  of the first lamination arrangement in the in the first direction (in N-S or thickness direction) and a second layer (bottom 50’ for 5 and bottom 40’ for 4) that is an another outermost layer of the lamination arrangement disposed at other end  of the first lamination arrangement  in the in the first direction (in N-S or thickness direction), and all other layers of the plurality of the conductor layers being disposed between the first layer and the second layer in the first direction (see figure 13, layers between top 50’ and bottom 50’ for 5; and  layers between top 40’ and bottom 40’ for 4).

Yamano fails to disclose the first layer is longer than the second layer in the third direction.

Sekiguchi discloses the plurality of conductor layers further includes a third layer that is between the first layer and the second layer in the first direction (a conductive layer at groove is between outermost a front (first) conductive layer  24 and a back (second) conductive layer in stacking direction in figure 1) and a fourth layer that is between the second layer and the third layer in the first direction (one of the protruded conductive layer between back (second) conductive layer and the conductive layer at groove) , and the third layer is shorter than the first layer and the fourth layer in the third direction (the conductive layer at groove than the front (first) conductive layer and the one of the protruded conductive layer ).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated electronic component of Yamano  to have uneven portions  as taught by Sekiguchi because paragraph 00102 of Sekiguchi states, “according to the embodiment, the first and second comb-tooth blocks 241, 242 may compensate for lack of stiffness of the insulator 10 due to its increased height as each of the first and second comb-tooth blocks 241, 242 is arranged such that their comb tooth ends face upward in FIG. 1. Thus, the reliability of the coil component 100 may be enhanced”.

Kim discloses the first layer is longer than the second layer in the third direction (d2 of first layer is longer than d1 at second layer in figures 6).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated electronic component of Yamano 

Referring to claim 11, Yamano in view of Sekiguchi and Han disclose the laminated electronic component according to claim 10, wherein the conductor portion has an uneven portion and the element body has an uneven portion engaged with the uneven portion of the conductor portion at a cross section orthogonal to the first direction (uneven portions of 4’ and 5’ engages to uneven portions of 20-25 a cross section orthogonal to N-S or thickness direction in figures 12-13 of Yamano).

Referring to claim 13, Yamano in view of Sekiguchi and Han disclose the laminated electronic component according to claim 10, wherein the conductor portion has an uneven portion and the element body has an uneven portion engaged with the uneven portion of the conductor portion at a cross section orthogonal to the third direction (4 and 5 having uneven portion at 4a and 5a in which is orthogonal to the width direction in figure 3).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano and Kim and further in view of Tseng et al. (US20160141102, hereinafter Tseng)

Referring to claim 8, Yamano in view of Kim disclose the laminated electronic component according to claim 1, but fail to disclose wherein the number of first conductor layers having uneven portions at the cross section orthogonal to the first direction among the plurality of first conductor layers is equivalent to the total number of the plurality of first conductor layers.
Tseng discloses the number of first conductor layers having uneven portions at the cross section orthogonal to the first direction among the plurality of first conductor layers is equivalent to the total number of the plurality of first conductor layers (uneven portion of E1 and E2 in 204-1,204-2,204-3,204-4,204-5,204-6,204-7, and 204-8 and conductor layers 204 are same in numbers).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated electronic component of Yamano in view of Kim to have uneven portions in conductive layers as taught by Tseng because paragraph 0053 of Tseng states, “The protrusions in the electrodes El and E2 are formed such that filling such as dielectric materials may easily be deposited to the recesses formed in the metal layers 204 without forming gaps or air pockets, which will increase the contact areas between the dielectric materials and the electrodes so as to strengthen the adhesion between the dielectric materials and the electrodes”.
	
Claims 9 is rejected under 35 U.S.C. 103 as being unpantable over Yamano and Kim, and further in view of Sekiguchi et al. (US20170345558, hereinafter Sekiguchi).

Referring to claim 9, Yamano in view of Kim disclose the laminated electronic component according to claim 10, but fail to disclose wherein the first conductor portion has an uneven portion and the element body has an uneven portion engaged with the uneven portion of the first conductor portion at a cross section orthogonal to the second direction.
Sekiguchi discloses the first conductor portion has an uneven portion and the element body has an uneven portion engaged with the uneven portion of the first conductor portion at a cross section orthogonal to the second direction (uneven portion of 241 and 242 in Z direction which is orthogonal to Y (second) direction in figure 1, herein X direction is the first direction).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated electronic component of Yamano in view of Kim to have uneven portions  as taught by Sekiguchi because paragraph 00102 of Sekiguchi states, “according to the embodiment, the first and second comb-tooth blocks 241, 242 may compensate for lack of stiffness of the insulator 10 due to its increased height as each of the first and second comb-tooth blocks 241, 242 is arranged such that their comb tooth ends face upward in FIG. 1. Thus, the reliability of the coil component 100 may be enhanced”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano, Sekiguchi and Han, and further in view of Tseng et al. (US20160141102, hereinafter Tseng)

Referring to claim 12, Yamano in view of Sekiguchi and Han disclose the laminated electronic component according to claim 10, but fail to disclose wherein the number of conductor layers having uneven portions at the cross section orthogonal to the first direction among the plurality of conductor layers is equivalent to the total number of the plurality of conductor layers.
Tseng discloses the number of second conductor layers having uneven portions at the cross section orthogonal to the first direction among the plurality of conductor layers is equivalent to the total number of the plurality of conductor layers (uneven portion of E1 and E2 in 204-1,204-2,204-3,204-4,204-5,204-6,204-7, and 204-8 and conductor layers 204 are same in numbers).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated electronic component of Yamano in view of Sekiguchi and Han to have uneven portions in conductive layers as taught by Tseng because paragraph 0053 of Tseng states, “The protrusions in the electrodes El and E2 are formed such that filling such as dielectric materials may easily be deposited to the recesses formed in the metal layers 204 without forming gaps or air pockets, which will increase the contact areas between the dielectric materials and the electrodes so as to strengthen the adhesion between the dielectric materials and the electrodes”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamano in view of Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PARESH H PAGHADAL/Examiner, Art Unit 2847            /STEVEN T SAWYER/                                                   Primary Examiner, Art Unit 2847